Citation Nr: 1540470	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

With respect to the characterization of the claim on appeal, the Board notes that the Veteran's claim of entitlement to service connection for diabetes mellitus was initially denied in an unappealed February 2009 rating decision.  While the Veteran did not appeal the February 2009 rating decision, the RO reopened his claim based on the newly enacted case law of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (regarding the receipt of the Vietnam Service Medal (VSM) or service on a vessel in the waters off the shore of Vietnam in terms of establishing service in the Republic of Vietnam).  However, in a November 2010 rating decision, the RO continued to deny the Veteran's claim of service connection for diabetes mellitus, finding that, while he was awarded the VSM, the evidence did not show he served or visited the grounds of Vietnam or served in its inland waterways.  

The Veteran did not appeal the November 2010 rating decision.  Instead, in June 2011, he submitted a statement requesting that his claim be reopened because he did a mail run to and stepped foot in Danang, Vietnam, and also provided photographs in support of his assertion.  VA regulations provide that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  In this case, the statement and photographs the Veteran submitted in June 2011 are considered new and material evidence in support of his claim, as they relate to an unestablished fact necessary to substantiate the claim, i.e., whether he had in-country Vietnam service, as defined in 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds the November 2010 rating decision did not become final and VA must reconsider the issue of service connection for diabetes mellitus de novo.  As such, this issue has been characterized as shown on the first page of the decision.

In May 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the Virtual VA claims file.  At the time of the Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015); but see 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Therefore, the Board may properly consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim located on Virtual VA, which contains the May 2013 hearing transcript, as well as other documents that are either duplicative of records located in the paper claims file or are irrelevant to the claim on appeal.  There is also a second paperless, electronic claims file located on the Veterans Benefits Management System (VBMS), which does not contain any documents at this time.  


FINDINGS OF FACT

1.  The competent, credible, and probative evidence is in equipoise as to whether the Veteran had active service in the Republic of Vietnam in 1968; in-service herbicide exposure is presumed.

2.  A current diagnosis of diabetes mellitus is established by competent medical evidence.  

3.  Probative medical evidence of an intercurrent cause has not been presented supporting the conclusion that diabetes mellitus was not incurred in service.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, diabetes mellitus was presumptively incurred in service, based on herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

As the Board's decision to grant service connection for diabetes mellitus in the decision herein constitutes a complete grant of the benefits sought on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

The Veteran seeks service connection for diabetes mellitus on a presumptive basis, as he asserts that he served in the Republic of Vietnam and, as a result, was presumptively exposed to herbicides during such service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.308(a)(6)(ii), 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

Notwithstanding the foregoing, if any disability listed at 38 C.F.R. § 3.309(e) is found to be due to an intercurrent cause, the presumption based on herbicide exposure is rebutted.  38 C.F.R. §§ 3.307(d), 3.309(e).

Importantly, "service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  It is established law that a Veteran must have set foot on the land mass of Vietnam, or have been present in the inland waterways present in the inland waterways of that country during the statutory period (so-called "brown water" naval activity) in order to be considered to have had qualifying military service in Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d at 1197. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record shows the Veteran has been diagnosed with type II, diabetes mellitus.  See private treatment records dated October 2001, April 2003, and June 2007.  Therefore, the threshold criterion for establishing service connection has been established, as there is evidence of a current disability.  See Caluza, supra.  Moreover, this evidence establishes that the Veteran has a disability that is presumed to result from herbicide exposure.  See 38 C.F.R. § 3.309(e).  

As noted, the Veteran has asserted that presumptive service connection is warranted for diabetes mellitus because he was on the ground in Vietnam during 1968.  

In this regard, while the Veteran's service treatment and personnel records do not contain any evidence showing that his military service involved duty or visitation in the Republic of Vietnam or its inland waterways, his service personnel records show that he served aboard the USS Constellation from August 1968 to March 1971 and was awarded the Vietnam Service Medal (VSM).  However, the service department has been unable to determine whether the Veteran had in-country service in the Republic of Vietnam, although it did note that he served aboard the USS Constellation, which was in the official waters of the Republic of Vietnam on several occasions from August 1968 to April 1970.  See July 2008 Request for Information.  Moreover, the Veteran's receipt of the VSM does not provide proof of active service inside the Republic of Vietnam, as the Federal Circuit has held that "service in Vietnam" will not be presumed based upon receipt of the VSM.  See Haas, 525 F.3d at 1168, 1196.  

Nevertheless, during the May 2013 hearing, the Veteran testified that, while working in the parachute rigging shop on the USS Constellation (an aircraft carrier), he became familiar with an air flight crew who invited him to join them on a mail run to Danang, Vietnam on one occasion in 1968.  The Veteran testified that he was authorized to go and took the one day flight from the USS Constellation to Danang where he assisted with handling and delivering mail from and to the plane.  He also testified that they were on the ground in Danang for at least three hours.  

In support of his testimony, the Veteran has submitted two photographs: one that shows him and three other service members in front of a plane with white stripe son the wings and propellers and another showing a building that has a "Welcome to Danang" sign on top, with a portion of a plane wing also reflected.  Copies of the photographs contain a date stamp in November 1968 and, during the hearing, the Veteran testified that he had the photographs developed at that time.  He also identified himself in the picture by way of a tattoo located on his right forearm and further sought to validate that the pictures show he was, in fact, located at the operations building in Danang, as both photographs show similar airplane wings with a white stripe, as well as rain puddles on the tarmac.  

While the Veteran's service records do not contain any information regarding service in Vietnam, the Veteran is, nonetheless, competent to report on matters observed or within his personal knowledge, including the locations he served and visited during service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition to the foregoing, the Board finds the Veteran's hearing testimony was credible regarding the circumstances around his brief service on the ground in Danang, Vietnam, and he has provided photographic evidence that tends to corroborate his report of such service.  In this regard, the Board finds probative that the Veteran's photographs contain a sign indicating that he was located in Danang, Vietnam, and that the photographs contain a date of November 1968, which is consistent with his assertions and service records that show he was assigned to the USS Constellation from August 1968 to March 1971.  

Overall, the Board finds the evidence submitted by the Veteran is consistent with the circumstances by which he reports having briefly set foot in Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).

Therefore, the Board finds that the competent, credible, and probative evidence is in equipoise as to whether the Veteran set foot on the landmass of Vietnam in 1968.  As such, the Board finds there is competent evidence of in-country service in the Republic of Vietnam.  Accordingly, the Veteran is presumed to have been exposed to herbicides during such service, as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii).  

Moreover, because there is competent evidence of current diagnosis of diabetes mellitus - a disability that is presumed to result from herbicide exposure, service connection for diabetes mellitus on a presumptive basis is warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In this context, the Board notes that there is no evidence showing that the Veteran's diabetes mellitus is otherwise due to an intercurrent cause.  Therefore, the presumption based on herbicide exposure is not rebutted, and the Veteran's claim is granted.  See 38 C.F.R. §§ 3.307(d), 3.309(e).  In making this determination, all doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




      CONTINUE ON THE NEXT PAGE

ORDER

Entitlement to service connection for diabetes mellitus is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


